the acts of misconduct admitted in the conditional guilty plea, we view
such acts as a serious breach of the Nevada Rules of Professional Conduct
warranting the imposition of discipline greater than a one-year, stayed
suspension. Because the hearing before the disciplinary panel was based
on the conditional plea, the record is insufficient to determine the proper
amount of discipline. Accordingly, we remand this matter to the Southern
Nevada Disciplinary Board for further proceedings.
              It is so ORDERED.



                                                   C.J.




Gibbons                                   Hard


                                                                      J.
Parraguirre                               Douglas


                           J.                                         J.
                                          Saitta




cc: Jeffrey D. Albregts, Chair, Southern Nevada Disciplinary Board
      David Clark, Bar Counsel
      Michael J. Warhola, LLC
      Kimberly K. Farmer, Executive Director, State Bar of Nevada




                                     2